 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BRIAN BEINLICK                                    No. 2:17-CV-0824-WBS-DMC
12                      Plaintiff,
13          v.                                         ORDER
14   ADAM PACE, et al.,
15                      Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil rights action.

18   The matter was referred to a United States Magistrate Judge pursuant to Eastern District of

19   California local rules.

20                  On May 10, 2019, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. Timely objections to the findings and recommendations have

23   been filed.

24                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

25   304(f), this court has conducted a de novo review of this case. Having carefully reviewed the

26   entire file, the court finds the findings and recommendations to be supported by the record and by

27   proper analysis.

28   ///
                                                      1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.     The findings and recommendations filed May 10, 2019, are adopted in full;

 3   and

 4                  2.     Defendants’ motion to dismiss (ECF No. 26) is denied without prejudice to

 5   defendants’ renewal of the qualified immunity argument on summary judgment following the

 6   close of discovery.

 7   Dated: August 6, 2019

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
